I concur with the conclusion that the trial court properly imposed greater than the minimum terms of incarceration.  However, because I believe that the trial court was also correct in imposing the maximum sentence on the first count and in imposing consecutive sentences, I would affirm the judgment in its entirety.
The very fact that the term "worst form of the offense" is a vague concept should cause this court to accord great deference to the trial court's finding with respect to that statutory factor. In the case at bar, Mays senselessly took the life of the victim because he wished to "mess with" him.  The wantonness of that conduct alone could have justified the trial court in imposing the maximum sentence.  However, Mays compounded his misconduct by leaving the scene of the collision, thereby making it clear that he valued his own interest in evading detection above the life of Boumer.  The majority concedes as much, yet persists in holding that Mays did not commit the worst form of the offense.  His eventual call for emergency aid and his subsequent remorse for his actions did not erase the fact that his conduct was egregious and deserving of the greatest punishment.
For many of the same reasons, I believe that the imposition of consecutive sentences was proper.  The utter lack of regard for human life that Mays exhibited by using his automobile to "mess with" a person whom he believed to be impaired provided ample support for the trial court's conclusion that consecutive sentences were necessary to prevent future crimes and to protect the public.  Moreover, the fact that death is caused in all aggravated-vehicular-homicide cases should not prevent a finding that the harm caused in the instant case was great or unusual. Mays's taking of a life in such a wanton manner justified the court in finding that the harm done was great or unusual, and I would not disturb that finding. *Page 183 
In my view, nine years of incarceration is not excessive when weighed against the taking of a human life under these circumstances. I therefore respectfully dissent in part.